Citation Nr: 0819315	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis C. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 until 
February 1966.              

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

As a procedural matter, it appears that the veteran in an 
April 2008 correspondence has attempted to raise claims for 
thyroid dysfunction, arrhythmia, cataracts, and total 
disability based on individual unemployability (TDIU) 
secondary to his Hepatitis C.  As service connection is not 
presently in effect for Hepatitis C, the veteran is not 
entitled to secondary service connection as a matter of law. 
If he desires to pursue these issues, he should do so with 
specificity at the RO.  


FINDINGS OF FACT

1.   In a March 2002 rating decision, the RO denied a claim 
of entitlement to service connection for Hepatitis C. The 
veteran did not timely appeal and that decision became 
final.

2.   The evidence added to the record since March 2002, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

3.  Hepatitis C was not diagnosed until 1997, many years 
after service.

4.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed hepatitis C with any event or 
occurrence on active duty service. 


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
Hepatitis C, is final. 38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).

2.  The evidence received subsequent to the March 2002 rating 
decision is new and material and the criteria to reopen the 
claim have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed a claim of entitlement to 
service connection for Hepatitis C in June 2000. This claim 
was denied in a March 2002 rating decision.  He did not 
appeal and that issue became final.

He once again filed to reopen his claim of entitlement to 
service connection for Hepatitis C in December 2006.  In 
February 2007, the RO denied the claim on the basis that no 
new and material evidence had been submitted.  In a 
subsequent statement of the case, the Decision Review Officer 
reopened the claim but denied it on the merits.  The veteran 
appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the March 2002 rating 
decision included service medical records and private 
treatment records. The RO denied the claim because the 
veteran's Hepatitis condition was not incurred or aggravated 
during his military service. 

In December 2006, the veteran filed the current claim.  The 
evidence added to the record since the March 2002 rating 
decision includes VA treatment records and a letter from a 
private physician dated in June 2007. 

Specifically, the Board finds that the opinion of the 
veteran's physician is sufficient to reopen the claim.  
Indeed, this evidence was not previously before the RO and is 
not cumulative or redundant of evidence associated with the 
claims file at the time of the March 2002 decision.  

Most significantly, the treating physician remarked that "I 
have followed [the veteran] for several years regarding 
Hepatitis C... He has recently asked if this could have been 
contracted in the service in 1964, noting that he had a 
Hepatitis illness at that time. The records he provided only 
describe 'Hepatitis,' but without further details. I 
explained that it is certainly possible that his present 
Hepatitis C infection was active at that time-as Hepatitis C 
is commonly present for decades, and was not identifiable 
before 1990."  

Given the veteran's statements as to incurrence of Hepatitis 
C in service and the physician's medical opinion, a 
reasonable possibility of substantiating his claim is raised.  
Therefore, the claim will be reopened. 

Claim on the Merits

Having reopened the claim, the Board will now discuss the 
claim for Hepatitis C on the merits.  Essentially, the 
veteran contends that he was treated for "hepatitis" while 
on active duty, which is the Hepatitis C for which he is 
currently being treated.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reflect 
that he was apparently treated in February 1964 for 
hepatitis.  In July 1964, he complained of having pain on the 
right side since the hospitalization.  Physical examination 
revealed no liver tenderness or enlargement, no abdominal 
masses, and no jaundice.  There was no further follow-up 
reported.  

At the time of discharge in 1966, the veteran noted "yes" 
for jaundice in the Report of Medical History and the 
examining physician reflected that the condition occurred in 
1964 with a notation of "nl" (normal).  The clinical 
evaluation of his abdomen and endocrine system were normal.  
Therefore, the evidence does not show chronic symptomatology 
consistent with hepatitis at the time of discharge.  
Parenthetically, it is common medical knowledge that 
Hepatitis C was not recognized prior to the late 1980s.   

Post service medical records reveal no complaints of, 
treatment for, or a diagnosis of hepatitis for many years 
after discharge.  The first reported symptoms associated with 
Hepatitis C were noted in 1997.  No particular risk factors 
were identified but his hepatitis titer was positive.  At 
that time, it was related that the veteran had a past history 
of Hepatitis B.  He failed an initial trial of interferon.  
In 2000, he again sought follow-up care and filed a claim for 
VA benefits, which was denied.

Even considering that Hepatitis C was first identified as a 
separate medical disorder in 1988, the fact that the veteran 
was not diagnosed with Hepatitis C until 1997 is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To this end, the veteran submitted the June 2007 
letter from his treating physician discussed above.  As 
noted, the physician related that it was "certainly 
possible" that Hepatitis C was active at that time but 
"without other lab work or details of his illness, it would 
be difficult to say that it was or was not the same virus."

While this statement was sufficient to reopen the claim, it 
does not establish a medical nexus between active duty and 
current treatment for Hepatitis C.  First, the phrase that it 
was "certainly possible " constitutes mere speculation as to 
the etiology of the veteran's Hepatitis C.  Unfortunately, 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Further, the Court has observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

Moreover, the evidence does not otherwise attributed the 
veteran's Hepatitis C to his active service.  As noted, at 
the time of initial diagnosis, a history of Hepatitis B was 
reported, although Hepatitis C had been recognized for nearly 
a decade.  In addition, there is no basis to find that a 
prior history of Hepatitis B would transform into Hepatitis C 
over time.  Therefore, the medical evidence does not support 
a nexus between military service and the veteran's claim.

The Board has considered the veteran's contention that he 
developed Hepatitis C during active duty.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of Hepatitis C for many years after 
service.  He lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection is not 
warranted for Hepatitis C.

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the claim 
is being reopened and no further notice is needed under Kent.  

With respect to the Dingess requirements, in December 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records, including a 
statement from his private physician.  He has asserted that a 
VA examination is needed in order to render a medical 
opinion.  However, the Board has carefully considered the 
private medical opinion already of record.  

The private physician essentially addressed the issue of 
whether the 1964 treatment for "hepatitis" was related to 
the present Hepatitis C.  His opinion that, without more, it 
would be difficult to say is found to be speculative and 
insufficient to establish service-connection.  Because he 
addressed the threshold issue and offered his opinion, the 
Board finds that a remand for another opinion is not 
warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).

Next, the Board notes that the veteran submitted VA clinical 
records dated in February and March 2008 in support of his 
claim since the case was certified for appeal.  This evidence 
was received after the last RO review.  

The Board has, accordingly, reviewed the additional evidence 
and finds that it shows current treatment for Hepatitis C and 
other medical problems, both potentially related to Hepatitis 
C and apparently unrelated.  Essentially, the veteran 
submitted the evidence in support of additional claims of 
service connection "assuming my Hepatitis C is found to be 
service connected . . ."  As the evidence reflects only 
current treatment and does not address the critical inquiry 
as to a relationship between Hepatitis C and active duty, the 
Board concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

Therefore, the Board finds that all necessary development has 
been accomplished and appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, he has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for Hepatitis C is granted.  The appeal is allowed 
to this extent.

Entitlement to service connection for Hepatitis C is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


